861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen CHARZAN, Plaintiff-Appellant,v.David P. O'DEA, Aaron J. Johnson, Defendants-Appellees.
No. 88-7160.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1988.Decided Oct. 4, 1988.

Stephen Charzan, appellant pro se.
Jacob Leonard Safron, Office of Attorney General of North Carolina, for appellees.
Before DONALD RUSSELL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Stephen Charzan seeks to appeal the district court's order accepting the recommendation of the magistrate which resulted in dismissal of his action filed pursuant to 42 U.S.C. Sec. 1983.  Our review of the record discloses that Charzan waived his right to appellate review by failing to timely object to the magistrate's recommendation.  Accordingly, we affirm the judgment of the district court.  Charzan v. O'Dea, C-87-619-S (M.D.N.C. May 13, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.